NO. 12-13-00040-CR

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

GARY HALLIGAN,                                  §           APPEAL FROM THE 7TH
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §           SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Appellant, Gary Halligan, pleaded guilty to the offense of burglary of a vehicle.
Appellant and his counsel signed written plea admonishments, an agreement to stipulate
testimony, a judicial confession, and a plea bargain agreement that included an agreed punishment
recommendation.       The trial court sentenced Appellant to imprisonment for five years, and
certified that this “is a plea bargain case, and the defendant has no right of appeal[.]” The trial
court’s certification is signed by the trial court, Appellant, and Appellant’s counsel. See TEX. R.
APP. P. 25.2(a)(2).
       Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a plea
bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant.              See id.   Under those
circumstances, the defendant may appeal only (1) matters raised by written motion and ruled on
before trial or (2) after getting the trial court’s permission to appeal. Id. Here, the trial court
sentenced Appellant in accordance with the agreed recommendation by the State. The trial court
did not give Appellant permission to appeal, and the clerk’s record does not contain any pretrial
motions. Therefore, we conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that Appellant has no right to appeal because he was sentenced
pursuant to the agreed terms of a plea bargain and did not satisfy either of the exceptions stated in
Rule 25.2(a)(2).1 Accordingly, we dismiss the appeal “without further action.” See Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Opinion delivered April 24, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                               (DO NOT PUBLISH)



         1
             Appellant also expressly waived his right to appeal.

                                                            2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                             APRIL 24, 2013


                                          NO. 12-13-00040-CR


                                         GARY HALLIGAN,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

                              Appeal from the 7th Judicial District Court
                          of Smith County, Texas. (Tr.Ct.No. 007-1417-12)

                        THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                        By per curiam opinion.
                        Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                       3